Exhibit 10.44
 
PALM, INC.
 
FORM OF SEVERANCE AGREEMENT FOR EXECUTIVE OFFICERS
 
This Agreement is made by and between Palm, Inc. (the “Company”), and you, NAME
as of                     (the “Effective Date”). For purposes of this
Agreement, the “Company” shall include any parent or subsidiary of the Company,
unless the context clearly requires otherwise.
 
This Agreement is intended to strongly encourage you to remain with the Company
by providing you with certain severance benefits in the event that your
employment with the Company terminates under certain circumstances. This
Agreement also is intended to provide you with enhanced financial security in
recognition of your past and future service to the Company.
 
1.    Eligibility for Severance Benefits.    You will be entitled to the
payments and benefits described in Section 2 only if: (a) either (1) the Company
terminates your employment for a reason other than Cause, death or Disability,
or (2) you voluntarily terminate your employment with the Company for Good
Reason, and (b) you both (1) sign and deliver to the Company a Release of Claims
satisfactory to the Company, and (2) comply with all of the terms of this
Agreement, including (but not limited to) Section 7 regarding Non-Solicitation
of Employees; provided, however, that in the event you are employed by a
subsidiary of the Company that is involved in a Spin-Off (as defined in Section
8), then you shall not be deemed to have been terminated for Cause nor shall you
be permitted to terminate for Good Reason and receive the benefits described
hereunder on account of the Spin-Off, but rather such subsidiary shall be deemed
to be a successor of the Company (as determined under Section 8) and this
Agreement shall inure to the benefit of the parties described in Section 8.
Notwithstanding the preceding, if your termination of employment would qualify
you for payments and benefits under your Management Retention Agreement with the
Company dated                 , you will receive neither the payments nor the
benefits described in Section 2. Instead, you will receive the payments and
benefits to which you are entitled under your Management Retention Agreement.
 
2.    Severance Benefits.    If you meet the eligibility requirements described
in Section 1, you will receive the following.
 
(a)    Lump Sum Payments.    You will receive a lump sum payment equal to 100%
of your annual base salary in effect immediately prior to the date of your
termination of employment (the “Termination Date”). The payments will be made on
the Termination Date.
 
(b)    Option Vesting.    Any shares covered by Company stock options, whether
granted to you before, on or after the Effective Date) that are unvested and
unexpired on the Termination Date, except for options that vest solely upon the
achievement of a performance objective or objectives or options that have their
vesting accelerate upon the achievement of a performance objective or
objectives, will become fully vested and exercisable on the Termination Date if
the shares otherwise would have vested (solely by virtue of your continued
employment with the Company and not, directly or indirectly, due to a change of
control of the Company) during the one-year period commencing on the Termination
Date. Any other unvested options will be forfeited on the Termination Date.
 
(c)    Lapse of Restrictions on Restricted Stock.    Fifty percent of any shares
of stock that you have purchased from the Company that remain subject to a right
of repurchase on the Termination Date will vest on the Termination Date and the
Company’s right of repurchase will terminate on that date, except for shares
that vest and have the Company’s right of repurchase terminate solely upon the
achievement of a performance objective or objectives or shares that have their
vesting accelerate and have the Company’s right of repurchase terminate upon the
achievement of a performance objective or objectives.
 
(d)    Other Benefits.    The Company will provide you with health, dental and
vision benefits coverage during the one-year period beginning on the Termination
Date, but only if you elect continuation coverage



--------------------------------------------------------------------------------

 
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA. For the duration
of the one-year period, the Company will pay the COBRA premiums otherwise
payable by you (and your eligible dependents). After the one-year period, you
will be responsible for the payment of any COBRA premiums. The Company will not
reimburse you for any taxable income imputed to you because the Company has paid
your COBRA premiums (or those of your eligible dependents).
 
(e)    Accrued Wages and Paid-Time Off; Expenses.    The Company will pay you:
(1) any unpaid base salary due for periods prior to the Termination Date, (2)
all of your accrued and unused paid-time off (“PTO”) through the Termination
Date, and (3) following your submission of proper expense reports, the total
unreimbursed amount of all expenses incurred by you in your duties of employment
with the Company that are reimbursable in accordance with the Company’s
then-existing policies. These payments will be made promptly upon your
employment termination and within the period of time mandated by law.
 
3.    Other Terminations of Employment.    If your employment with the Company
is terminated by the Company for Cause, death or Disability, or if you
voluntarily terminate your employment other than for Good Reason, you will not
be entitled to receive any of the payments or benefits described in Section 2 of
this Agreement. However, you may be eligible for benefits under the Company’s
severance and benefit plans and policies on the Termination Date. In addition,
the Company will pay you: (1) any unpaid base salary due for periods prior to
the Termination Date, (2) all of your accrued and unused PTO through the
Termination Date, and (3) following your submission of proper expense reports,
the total unreimbursed amount of all expenses incurred by you in your duties of
employment with the Company that are reimbursable in accordance with the
Company’s then-existing policies. These payments will be made promptly upon your
employment termination and within the period of time mandated by law.
 
4.    Definition of Terms.    The following terms used to in this Agreement
shall have the following meanings:
 
(a)    Cause.    “Cause” means (1) your failure to perform the duties of your
position (as they may exist from time to time) to the reasonable satisfaction of
the Company’s Chief Executive Officer after receipt of a written warning; (2)
any act of dishonesty taken in connection with your responsibilities as an
employee that is intended to result in your substantial personal enrichment; (3)
your conviction or plea of no contest to a crime that negatively reflects on
your fitness to perform your duties or harms the Company’s reputation or
business; (4) willful misconduct by you that is injurious to the Company’s
reputation or business; or (5) your willful violation of a material Company
employment policy. For purposes of determining whether Cause exists, an act or
failure to act will be deemed “willful” only if effected not in good faith or
without reasonable belief that the action or failure to act was in the best
interests of the Company.
 
(b)    Disability.    “Disability” means your being unable to perform the
principal functions of your duties due to a physical or mental impairment, but
only if such inability has lasted or is reasonably expected to last for at least
six months. The Company will determine whether a Disability exists based on
evidence provided by one or more physicians approved by the Company.
 
(c)    Good Reason.    “Good Reason” means, without your written consent: (1)
your being assigned to duties by the Company that are substantially inconsistent
with your training, education and professional experience; (2) your principal
work location being moved more than 60 miles from its location on the Effective
Date; (3) the Company reducing your aggregate base salary and target bonus
opportunity (“Base Compensation”) below your Base Compensation on the Effective
Date; or (4) the Company’s failure to provide substantially comparable benefits
in the aggregate to those provided to similarly situated employees of the
Company.
 
(d)    Release of Claims.    “Release of Claims” means a waiver by you of all
employment-related obligations of the Company and all claims and causes of
action against the Company.
 
5.    Term of Agreement.    This Agreement will have an initial term of one
year. On each annual anniversary of he Effective Date, this Agreement
automatically will renew for an additional term of one year unless at



2



--------------------------------------------------------------------------------

 
least six months prior to such anniversary, you or the Company gives the other
party written notice that the Agreement will not be renewed. If you have a
termination of employment that entitles you to receive the payments and benefits
descried in Section 2, this Agreement will not terminate until all of your and
the Company’s obligations under the Agreement have been satisfied. If you have a
termination of employment that does not entitle you to receive the payments and
benefits descried in Section 2, this Agreement will terminate on the date you
terminate employment.
 
6.    At-Will Employment.    The Company and you acknowledge that your
employment is and will continue to be at-will, as defined under applicable law.
 
7.    Non-Solicitation of Employees.    You agree that for a period of one year
following the Termination Date, you will not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage, take away or hire employees of the Company, either for
yourself or any other person or entity.
 
8.    Assignment.    This Agreement will be binding upon and become of advantage
to (a) your heirs, executors and legal representatives upon your death and (b)
any successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means (i) any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company, or (ii) any former subsidiary of the Company that
ceases to be as such as the result of the Company distributing the securities of
such subsidiary to the Company’s stockholders (a “Spin-Off”). None of your
rights to receive any form of compensation payable pursuant to this Agreement
may be assigned or transferred except by will or the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of your right to compensation or other benefits will be null and
void.
 
9.    Notices.
 
(a)    General.    All notices, requests, demands and other communications
called for by this Agreement will be in writing and will be deemed given (1) on
the date of delivery if delivered personally, (2) one day after being sent by a
well established commercial overnight service, or (3) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
 
If to the Company:
 
Palm, Inc.
5470 Great America Parkway
Santa Clara, CA 95052
 
Attn: General Counsel
 
If to you:
 
at your last residential address known by the Company.
 
(b)    Notice of Termination.    Any termination by the Company for Cause or by
you for Good Reason must be communicated by a notice of termination to the other
party. The notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the date of your employment termination (which will
not be more than 30 days after the giving of such notice). Any failure on your
part to include in the notice any fact or circumstance which contributes to a
showing of Good Reason will not waive any of your rights under this Agreement or
prevent you from asserting that fact or circumstance in enforcing this
Agreement.



3



--------------------------------------------------------------------------------

 
10.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
 
11.    Entire Agreement.    This Agreement, your Management Retention Agreement
and the agreements evidencing any Company stock options and restricted stock
granted to you represent the entire agreement and understanding between the
Company and you concerning your severance arrangements with the Company or any
of its subsidiaries, and supersedes and replaces any and all prior agreements
and understandings concerning your severance arrangements with the Company.
 
12.    Arbitration.
 
(a)    General.    In consideration of your service to the Company, its promise
to arbitrate all employment related disputes and your receipt of the
compensation, pay raises and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from your service to the
Company under this Agreement or otherwise or the termination of your service
with the Company, including any breach of this Agreement, shall be subject to
binding arbitration under the Arbitration Rules set forth in California Code of
Civil Procedure Section 1280 through 1294.2, including Section 1283.05 (the
“Rules”) and pursuant to California law. Disputes which you agree to arbitrate,
and thereby agree to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, the
California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory claims. You further understand that this Agreement
to arbitrate also applies to any disputes that the Company may have with you.
 
(b)    Procedure.    You agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. You agree that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. You agree
that the arbitrator shall issue a written decision on the merits. You also agree
that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. You understand the
Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that you shall pay the first $200.00 of any filing fees
associated with any arbitration you initiate. You agree that the arbitrator
shall administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.
 
(c)    Remedy.    Except as provided by the Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.
 
(d)    Availability of Injunctive Relief.    In addition to the right under the
Rules to petition the court for provisional relief, you agree that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or any other agreement regarding trade
secrets, confidential information, nonsolicitation or Labor Code §2870. In the
event either party seeks injunctive relief, the prevailing party shall be
entitled to recover reasonable costs and attorneys fees.



4



--------------------------------------------------------------------------------

 
(e)    Administrative Relief.    You understand that this Agreement does not
prohibit you from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude you from pursuing
court action regarding any such claim.
 
(f)    Voluntary Nature of Agreement.    You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.
 
13.    No Oral Modification, Cancellation or Discharge.    This Agreement may be
changed or terminated only in writing (signed by you and an authorized officer
of the Company).
 
14.    Withholding.    The Company is authorized to withhold, or cause to be
withheld, from any payment or benefit under this Agreement the full amount of
any applicable withholding taxes.
 
15.    Governing Law.    This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).
 
16.    Acknowledgment.    You acknowledge that you have had the opportunity to
discuss this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:
 
[NAME OF EXECUTIVE]
 
 

--------------------------------------------------------------------------------

     
Date:
 
 

--------------------------------------------------------------------------------

 
PALM, INC.
           
 

--------------------------------------------------------------------------------

     
Date:
 
 

--------------------------------------------------------------------------------

Name:
Title:



5